(2008)
CANADIAN LUMBER TRADE ALLIANCE, et al., Plaintiffs,
v.
The UNITED STATES, et al., Defendants.
Slip Op. 08-90. Court. No. 05-00324.
United States Court of International Trade.
September 2, 2008.

AMENDED JUDGMENT
DONALD C. POGUE, Judge.
This consolidated case having been duly submitted for decision, and the Court, after due deliberation, having rendered decisions herein; and
Said decisions having been appealed to the Court of Appeals for the Federal Circuit; and
Said appeal having resulted in a decision affirming-in-part, vacating-in-part, and remanding, Canadian Lumber Trade Alliance v. United States, 517 F.3d 1319 (Fed. Cir.2008); and
The Federal Circuit having issued its mandate after appeal;
The Court having issued judgment in accordance with said mandate; and
The defendant having requested an amendment of said judgment to further specify that the affirmance of the dismissal of the Government of Canada's complaint was for lack of standing;
Now, in conformity with those decisions and mandate, it is hereby
ORDERED that the motion of the Government of Canada for judgment on the agency record is denied;
ORDERED that the motions of the Defendants and Defendant-Intervenors for judgment on the agency record as against the Government of Canada are granted;
ORDERED that the motion of the Canadian Wheat Board for judgment on the agency record is granted;
ORDERED that the motions of the Defendant and Defendant-Intervenors for summary judgment as against the Canadian Wheat Board are denied;
ORDERED that the complaints of the Canadian Lumber Trade Alliance, Norsk Hydro Canada, Inc., Ontario Forest Industries Association, Ontario Lumber Manufacturers Association, and the Free Trade Lumber Council are dismissed as moot; and it is further
ORDERED that the Government of Canada's complaint is dismissed for lack of standing; and it is further
ORDERED, ADJUDGED and DECREED that pursuant to Section 408 of the North American Free Trade Implementation Act, 19 U.S.C. § 3438, the Continued Dumping and Subsidy Offset Act of 2002, 19 U.S.C. § 3438, does not apply to antidumping and countervailing duties assessed on imports of goods from Canada or Mexico; and it is further
ORDERED, ADJUDGED and DECREED that Defendant W. Ralph Basham, Commissioner of the United States Bureau of Customs and Border Protection, his employees, officers, agents, attorneys, and successors in office are permanently enjoined, as of July 14, 2006 from making any continued dumping and subsidy offsets, payments or distributions, to affected domestic producers, as defined by 19 U.S.C. § 1675c (2005), to the extent they derive from duties assessed pursuant to countervailing duty orders, antidumping duty orders, or findings under the Antidumping Act of 1921, upon hard red spring wheat from Canada imported into the United States.